[Cite as State v. Brown, 2021-Ohio-4130.]




                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


STATE OF OHIO,                                    :

                Plaintiff-Appellant,              :
                                                               No. 109979
                v.                                :

MICHAEL T. BROWN,                                 :

                Defendant-Appellee.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED
                RELEASED AND JOURNALIZED: November 18, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-15-600626-A


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Gregory Ochocki, Assistant Prosecuting
                Attorney, for appellant.

                Cullen Sweeney, Cuyahoga County Public Defendant, and
                Robert Blanshard McCaleb, Assistant Public Defendant,
                for appellee.




EILEEN A. GALLAGHER, P.J.:
              The state appeals the trial court’s decision granting defendant-

appellee Michael Brown’s motion to vacate the requirement that he enroll in the

violent offender database (“VOD”) established by Sierah’s Law, R.C. 2903.41

through 2903.44, based on his 2016 conviction for voluntary manslaughter. The

state argues that the trial court erred in granting Brown’s motion because (1) the

motion, filed more than three months after Brown was granted judicial release, was

untimely and (2) the VOD enrollment requirements are mandatory and

constitutional.

              For the reasons that follow, we reverse.

Procedural History and Factual Background

              On March 10, 2016, the trial court sentenced Brown to six years in

prison and imposed five years of mandatory postrelease control after Brown pled

guilty to one count of voluntary manslaughter, with a three-year firearm

specification, and one count of having weapons while under disability. The offenses

related to an incident that occurred on January 1, 2015, which resulted in the death

of Delvon Kelley.

      Sierah’s Law and the Violent Offender Database

              On March 20, 2019, Am.Sub.S.B. No. 231, known as “Sierah’s Law,”

went into effect, establishing a statewide VOD along with a presumption that

offenders convicted of certain specified violent offenses must enroll in the VOD for

a minimum period of ten years following their release from confinement. See R.C.
2903.41 through 2903.44 (the “VOD statutes”). The VOD enrollment requirements

presumptively apply to anyone who is convicted of or who pleads guilty to any of the

specified violent offenses on or after March 20, 2019 as well as to anyone who had

previously been convicted of such an offense and who was serving a term of

confinement for such an offense on the law’s effective date. R.C. 2903.41(A);

2903.42(A)(1). Voluntary manslaughter is one of the violent offenses to which the

VOD statutes apply. See R.C. 2903.41(A) (defining “violent offender”).

              A violent offender who is subject to VOD enrollment requirements

must report in person at the sheriff’s office in the county in which the offender

resides within ten days following his or her release from confinement in order to

enroll in the database. R.C. 2903.43(A)(2). The offender is required to provide: his

or her full name (and any alias), residence address, place of employment, school,

social security number and driver’s license or state identification card number; the

violent offense that is subject to the VOD; the license plate number, vehicle

identification number and a description of vehicle(s) owned or operated by the

offender and a description of any scars, tattoos or other distinguishing marks on the

offender. R.C. 2903.43(C)(2). The violent offender must also provide his or her

fingerprints and palm prints and must allow the sheriff to photograph the offender.

R.C. 2903.43(C)(3). The violent offender must re-enroll in the VOD annually for ten
years.1 R.C. 2903.43(D)(1). If the offender moves, he or she must notify the sheriff

of his or her change of address within three business days. R.C. 2903.43(E).2

               An offender who recklessly fails to enroll, re-enroll or notify the

sheriff of a change of address is guilty of a fifth-degree felony. R.C. 2903.43(I)(1),

(2). Such a failure also constitutes a violation of community control sanctions,

parole, postrelease control sanctions, or other type of supervised release, if

applicable. R.C. 2903.43(I)(2).

               A violent offender may rebut the presumption that he or she is

required to enroll in the VOD by filing a motion with the sentencing court prior to,

or at the time of sentencing, for the violent offense (or if the offender was

incarcerated at the time Sierah’s Law went into effect, by filing a motion with the

court that sentenced the offender for the violent offense prior to the offender’s

release from confinement for that offense). R.C. 2903.42(A)(2). The presumption

is rebutted if, at a hearing on the matter, the offender proves by a preponderance of

the evidence that the offender was not the principal offender.                         R.C.

2903.42(A)(4)(a). If the offender rebuts the presumption, the hearing is continued


       1 The VOD enrollment period may be extended beyond ten years if the prosecutor
files a motion with the court requesting that the enrollment period be extended, and the
court finds that the violent offender has violated a term or condition of a sanction imposed
under the offender’s sentence or has been convicted of another felony or a violent
misdemeanor during the ten-year enrollment period. R.C. 2903.43(D)(2). In such a case,
the offender’s VOD duties “shall continue indefinitely” unless and until they are
terminated under R.C. 2903.44.

       2 The duty to enroll, to re-enroll and to provide notice of a change-of-address
imposed under R.C. 2903.42 through 2903.44 are collectively referred to herein as “VOD
duties” or “VOD enrollment requirements.” See also R.C. 2903.41(H).
for a second phase during which the trial court, after considering statutory criteria,

determines whether, notwithstanding the rebuttal of the presumption, the

nonprincipal violent offender should be required to enroll in the VOD and have all

VOD duties for that offense. Id. If the offender fails to rebut the presumption or the

trial court determines during the second phase that the nonprincipal violent

offender should nevertheless be required to enroll in the VOD, the offender must

enroll in the VOD and that all VOD duties apply. R.C. 2903.42(A)(4)(a)-(b).

               Where a violent offender is sentenced after the law’s effective date,

the sentencing court is required to inform the offender before sentencing of the

presumption that the offender is subject to VOD enrollment requirements, the

offender’s right to file a motion to rebut the presumption, the procedure and criteria

for rebutting the presumption, the effect of a rebuttal and the post-rebuttal hearing

procedures and possible outcome. R.C. 2903.42(A)(1)(a). Where an offender was

incarcerated for a violent offense at the time Sierah’s Law went into effect, the

“official in charge” of the institution (or his or her designee) must provide this notice

to the violent offender in writing, a reasonable period of time before the offender is

released from the confinement. R.C. 2903.42(A)(1)(b). Each violent offender who

is subject to VOD enrollment requirements is also entitled to notice of the offender’s

duty to enroll in the VOD, of all VOD duties that apply and that those duties extend

for ten years. Where an offender was incarcerated for a violent offense at the time

Sierah’s Law went into effect, the “official in charge” of the institution (or his or her
designee) is required to provide this notice to the offender before the offender is

released from confinement. R.C. 2903.42(B)-(C).

Brown’ Motion to Vacate VOD Enrollment Requirements

               On March 20, 2019, when Sierah’s Law went into effect, Brown was

serving the prison term for his voluntary manslaughter conviction. He was granted

judicial release on April 15, 2020.

               On July 29, 2020, Brown filed a “motion to vacate violent offender

database (VOD) registration.” Brown argued that, as applied to him — “whose

offense conduct and sentence preceded the enactment of the VOD legislation” — the

VOD enrollment requirements were unconstitutionally retroactive, constituted

“multiple punishment” in violation of the Double Jeopardy Clauses of the Fifth

Amendment to the United States Constitution and Article I, Section 10 of the Ohio

Constitution and “constitute[d] legislative interference with his judicially-imposed

final judgment of conviction” in violation of the separation-of-powers doctrine.

               Brown maintained that his motion to vacate was timely,

notwithstanding that it was filed after his release from prison, because he did not

“receive written notice of the right to challenge the VOD registration” at a time

“reasonably in advance of the termination of his imprisonment.” Brown claimed

that he was not provided any written notice related to VOD enrollment until he

received his final discharge papers at the prison.

               The state opposed the motion. The state disputed Brown’s claim that

he was not timely provided the written notice required under R.C. 2903.42(A)(1)(a).
In the state’s opposition brief, the assistant prosecuting attorney asserted that it was

his “understanding” that VOD notices are “posted at each institution, in common

areas and the law libraries,” and that “[n]otices are also provided through an

inmate’s JPAY account.” The assistant prosecuting attorney further asserted that he

“believed” that “similar procedures were followed” to notify Brown of his “[VOD]

obligations and opportunity to challenge those requirements.”

               The state also argued that Brown’s motion should be denied because

application of the VOD enrollment requirements to Brown was constitutional. The

state asserted that the VOD enrollment requirements (1) were remedial rather than

substantive and, therefore, could be applied retroactively, (2) were not “criminal

punishments” in violation of double jeopardy, (3) were entitled to a “strong

presumption of constitutionality” and (4) did not “intru[de] upon the courts’

inherent powers.”

               On September 10, 2020, the trial court granted Brown’s motion. The

trial court did not state the basis upon which it granted the motion.

               The state appealed, raising the following single assignment of error

for review:

      The trial court erred in granting defendant’s motion to vacate his
      violent offender database registration.

               On May 6, 2021, this court granted the parties’ joint motion to stay

this appeal, pending the Ohio Supreme Court’s decisions in State v. Hubbard, Ohio

Supreme Court Nos. 2020-0544 and 2020-0625, and State v. Jarvis, Ohio Supreme
Court No. 2020-0549. On October 21, 2021, the Ohio Supreme Court issued its

decisions in State v. Hubbard, Slip Opinion No. 2021-Ohio-3710, and State v.

Jarvis, Slip Opinion No. 2021-Ohio-3712, and the stay was lifted.

Law and Analysis

      Timeliness of Brown’s Motion

               The state first argues that the trial court erred in granting Brown’s

motion to vacate his VOD enrollment requirements because his motion was

untimely. The state asserts that, pursuant to R.C. 2903.42(A)(2)(b), Brown was

required to file his motion before he was released from prison and that his failure to

file such a motion before his release “triggers the registration requirement pursuant

to R.C. 2903.42(A)(3).” The state further contends that Brown’s assertion in his

motion — “unsupported by affidavit, transcript, or any other evidence” — that he did

not receive the VOD notice required under R.C. 2903.42(A)(1)(b) until he received

his final discharge papers was not sufficient for the trial court to grant Brown’s

untimely motion.3

               Brown responds that the trial court was entitled, in the “exercise its

discretion,” to “hear [his] constitutional challenges on their merits” because (1) his

counsel owed a duty of “candor toward the tribunal” in asserting, “in an official

paper filed with the trial court,” that Brown did not receive any VOD notice before


      3  On appeal, the state does not dispute Brown’s claim that he did not receive the
VOD notice required under R.C. 2903.42(A)(1)(b) until he received his final discharge
papers. Rather, the state contends that Brown was required to produce evidence of that
fact or that the trial court was required to hold a hearing to decide the issue before the
trial court could consider Brown’s motion.
he received his final discharge papers, (2) it was the state, not Brown, “who first

failed to satisfy a requirement of the statute” and (3) R.C. 2903.42(A)(2)(b) does not

apply to Brown’s motion.

               R.C. 2903.42(A)(2)(b), on which the state relies for its untimeliness

argument, applies to motions filed by an offender “who wishes to rebut the

presumption” that he or she is subject to VOD enrollment requirements by

“assert[ing] that the offender was not the principal offender” in the commission of

the offense at issue. Brown, however, does not dispute that he was the “principal

offender” with respect to his conviction for voluntary manslaughter. In his “motion

to vacate violent offender database registration,” Brown was not seeking to rebut the

presumption that he was the principal offender; rather, he was challenging the

constitutionality of Sierah’s Law — a law that imposed additional requirements on

him based on his conviction for voluntary manslaughter years after he had been

sentenced for that offense. Accordingly, R.C. 2903.42(A)(2)(b), by its terms, does

not apply to Brown’s motion.

               Brown filed his motion approximately three months after he received

notice that he would be subject to VOD enrollment requirements. Based on the

record before us, the state has not shown that the trial court abused its discretion or

otherwise erred in considering Brown’s motion.4



      4 Brown argued only that the state’s failure to timely provide the notice required
under R.C. 2903.42(A)(2)(b) excused his failure to file his motion before he was released
from prison. He does not contend that the state’s failure to provide timely notice under
R.C. 2903.42(A)(2)(b) negated his duty to comply with VOD enrollment requirements.
      Constitutionality of Sierah’s Law

               The state next argues that the trial court erred in granting Brown’s

motion to vacate his VOD enrollment requirements because the VOD enrollment

provisions are mandatory and constitutional. Brown responds that the trial court

properly granted his motion because retroactive application of the VOD enrollment

requirements (1) violates Ohio’s Retroactivity Clause in Article II, Section 28 of the

Ohio Constitution, (2) constitutes “multiple punishment” in violation of the

prohibition against double jeopardy in Fifth Amendment of the United States

Constitution and Article I, Section 10 of the Ohio Constitution and (3) violates the

separation-of-powers doctrine.

               Whether a statute is unconstitutional is a question of law subject to

de novo review. Cleveland v. State, 157 Ohio St.3d 330, 2019-Ohio-3820, 136

N.E.3d 466, ¶ 15, citing Crutchfield Corp. v. Testa, 151 Ohio St.3d 278, 2016-Ohio-

7760, 88 N.E.3d 900, ¶ 16; State v. Beard, 8th Dist. Cuyahoga No. 109630, 2021-

Ohio-2512, ¶ 28. “[S]tatutes enjoy a strong presumption of constitutionality.” State

v. Hoover, 123 Ohio St.3d 418, 2009-Ohio-4993, 916 N.E.2d 1056, ¶ 8; see also State

ex rel. Dickman v. Defenbacher, 164 Ohio St. 142, 147, 128 N.E.2d 59 (1955) (“A

regularly enacted statute of Ohio is presumed to be constitutional and is therefore

entitled to the benefit of every presumption in favor of its constitutionality.”). Thus,

“if at all possible, statutes must be construed in conformity with the Ohio and the

United States Constitutions.” State v. Collier, 62 Ohio St.3d 267, 269, 581 N.E.2d

552 (1991).
              For the presumption of constitutionality to be overcome, there must

be “a clear conflict between the legislation in question and some particular provision

or provisions of the Constitution.” Xenia v. Schmidt, 101 Ohio St. 437, 130 N.E. 24

(1920), paragraph two of the syllabus.           A court may declare a statute

unconstitutional only if it ‘“appear[s] beyond a reasonable doubt that the legislation

and constitutional provisions are clearly incompatible.’” State v. Cook, 83 Ohio

St.3d 404, 409, 700 N.E.2d 570 (1998), quoting Dickman at paragraph one of the

syllabus. The party challenging the constitutionality of a statute bears the burden of

proving the statute is unconstitutional beyond a reasonable doubt. Collier at 269,

citing State v. Anderson, 57 Ohio St.3d 168, 171, 566 N.E.2d 1224 (1991); Hoover at

¶ 8 (“A statute will be upheld unless the challenger can meet the burden of

establishing beyond a reasonable doubt that the statute is unconstitutional.”); see

also Beard at ¶ 29.

              Retroactive Application of Sierah’s Law

              Brown contends that because the VOD’s enrollment requirements

“create additional burdens that did not exist at the time of [his] offense,” they are

punitive and violate Ohio’s Retroactivity Clause.

              Article II, Section 28 of the Ohio Constitution states that “[t]he

general assembly shall have no power to pass retroactive laws.” Despite this

prohibition against “retroactive laws,” ‘“retroactivity itself is not always forbidden

by Ohio law.”’ State v. White, 132 Ohio St.3d 344, 2012-Ohio-2583, 972 N.E.2d 534,

¶ 31, quoting Bielat v. Bielat, 87 Ohio St.3d 350, 353, 721 N.E.2d 28 (2000). “Ohio
courts have long recognized that there is a crucial distinction between statutes that

merely apply retroactively * * * and those that do so in a manner that offends our

Constitution.” Bielat at 353.

               In State v. Hubbard, Slip Opinion No. 2021-Ohio-3710, and State v.

Jarvis, Slip Opinion No. 2021-Ohio-3712, the Ohio Supreme Court recently

addressed the retroactive application of Sierah’s Law, resolving a certified conflict

between the Fifth and Twelfth Districts. In 4-3 decisions, with the Chief Justice

concurring with the lead opinions in judgment only, the Ohio Supreme Court held

that the application of Sierah’s Law to conduct that occurred prior to its effective

date does not violate Ohio’s Retroactivity Clause. Hubbard at ¶ 5, 45; Jarvis at ¶ 14

(“adher[ing]” to the “determination in Hubbard that the application of Sierah’s Law

to violent offenders who committed their offenses prior to its effective date does not

violate the Retroactivity Clause of Article II, Section 28 of the Ohio Constitution”).5


      5 Applying the two-part test set forth in State v. White, 132 Ohio St.3d 344, 2012-
Ohio-2583, 972 N.E.2d 534, ¶ 27, 32, 34, and State v. Williams, 129 Ohio St.3d 344, 2011-
Ohio-3374, 952 N.E.2d 1108, ¶ 8-9, the lead opinion in Hubbard determined that Sierah’s
Law was not unconstitutionally retroactive because (1) the General Assembly had
expressly made Sierah’s Law retroactive and (2) “Sierah’s Law does not impair a vested,
substantial right or impose new burdens, duties, obligations, or liabilities as to a past
transaction” and “does not retroactively increase the punishment for an offense
committed prior to its enactment.” Hubbard at ¶ 2, 4-5, 14, 17, 29-30, 43, 45. The lead
opinion likened the burdens imposed by Sierah’s Law to those imposed under Megan’s
Law and amendments to Megan’s Law, which were found to be remedial, rather than
punitive, and upheld as constitutional in State v. Cook, 83 Ohio St.3d 404, 700 N.E.2d
570 (1998), and State v. Ferguson, 120 Ohio St.3d 7, 2008-Ohio-4824, 896 N.E.2d 110.
Hubbard at ¶ 4, 25-29.

      The dissent maintained that the prohibition against “retroactive laws” in the Ohio
Constitution includes the prohibition against ex post facto laws — “laws that either
expressly or effectively increase the punishment for a person’s past criminal conduct” —
and that the court should, therefore, conduct a “full ex post facto analysis,” applying the
               In State v. Beard, 8th Dist. Cuyahoga No. 109630, 2021-Ohio-2512,

decided prior to the Ohio Supreme Court’s decisions in Hubbard and Jarvis, this

court rejected a similar constitutional challenge to Sierah’s Law based on Ohio’s

Retroactivity Clause. The court found that the VOD duties were “less onerous” than

those applicable to sex offenders under the Adam Walsh Act and that the VOD was

similar to the arson offender registry, “which has been constitutionally upheld as a

remedial statute.” Beard at ¶ 43-46, 49, citing State v. Caldwell, 2014-Ohio-3566,

18 N.E.3d 467 (1st Dist.), and State v. Reed, 2014-Ohio-5463, 25 N.E.3d 480 (11th

Dist.). The court concluded that “the registration requirements under Sierah’s Law

are not so burdensome as to amount to a form of punishment that may not be

imposed retroactively” and that retroactive application of those requirements to an

offender who had committed a violent offense prior to the effective date of the VOD

statutes was, therefore, constitutional. Beard at ¶ 43, 49; see also State v. Baber, 1st

Dist. Hamilton No. C-190338, 2021-Ohio-1506, ¶ 48; State v. Rike, 1st Dist.

Hamilton No. C-190401, 2020-Ohio-4690, ¶ 62; State v. Garst, 2d Dist. Clark No.

2020-CA-51, 2021-Ohio-1516, ¶ 23; State v. Williams, 2d Dist. Montgomery No.

28648, 2021-Ohio-1340, ¶ 144; State v. Misch, 2021-Ohio-756, 169 N.E.3d 46, ¶ 14

(6th Dist.); State v. Lamb, 6th Dist. Lucas No. L-19-1177, 2021-Ohio-87, ¶ 58; State

v. Morgan, 2020-Ohio-3955, 156 N.E.3d 989, ¶ 35 (9th Dist.).



United States Supreme Court’s “intent-effects” test, in determining whether Sierah’s Law
is unconstitutionally retroactive. Hubbard at ¶ 47-49 (Stewart, J., dissenting). The
dissent further maintained that under an “intent-effects” analysis, Sierah’s Law is
punitive in effect and cannot be constitutionally applied retroactively. Id. at ¶ 108.
               In light of these decisions, we find that the application of the VOD

enrollment requirements to Brown, based on his 2016 conviction for voluntary

manslaughter, does not violate Ohio’s Retroactivity Clause.

               Double Jeopardy

               Brown also claims that subjecting him to VOD enrollment

requirements based on his 2016 conviction for voluntary manslaughter — after he

had already served his “original sentence” — constitutes “multiple punishments” in

violation of the prohibition against double jeopardy in the Fifth Amendment of the

United States Constitution and Article I, Section 10 of the Ohio Constitution.

               The Fifth Amendment’s Double Jeopardy Clause states that no

person shall “be subject for the same offence to be twice put in jeopardy of life or

limb.” Article I, Section 10 of the Ohio Constitution states that “[n]o person shall be

twice put in jeopardy for the same offense.” The protections afforded by the Double

Jeopardy Clauses of the Ohio and United States Constitutions are “coextensive,”

State v. Mutter, 150 Ohio St.3d 429, 2017-Ohio-2928, 82 N.E.3d 1141, ¶ 15, and

‘“protect[] persons from (1) “a second prosecution for the same offense after

acquittal,” (2) “a second prosecution for the same offense after conviction,” and (3)

“multiple punishments for the same offense.”’” State v. Christian, 159 Ohio St.3d

510, 2020-Ohio-828, 152 N.E.3d 216, ¶ 21, quoting State v. Roberts, 119 Ohio St.3d

294, 2008-Ohio-3835, 893 N.E.2d 818, ¶ 11, quoting North Carolina v. Pearce, 395

U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), overruled on other grounds,

Alabama v. Smith, 490 U.S. 794, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989); see also
State v. Williams, 88 Ohio St.3d 513, 528, 728 N.E.2d 342 (2000) (“Although the

Double Jeopardy Clause was commonly understood to prevent a second prosecution

for the same offense, the United States Supreme Court has applied the clause to

prevent a state from punishing twice, or from attempting a second time to criminally

punish for the same offense.”).

                A “threshold question” when analyzing an alleged double jeopardy

violation based on multiple punishments is whether the government’s conduct

involves criminal punishment. Williams at 528, citing Hudson v. United States, 522

U.S. 93, 101, 118 S. Ct. 488, 139 L.Ed.2d 450 (1997). This court previously held in

Beard, 2021-Ohio-2512, that the VOD enrollment requirements are not a form of

“punishment,” but rather, are remedial, collateral consequences of an offender’s

criminal act:

        “[C]lassification as a violent offender and enrollment into the violent
       offender database ‘is a collateral consequence of the offender’s criminal
       acts rather than a form of punishment per se.’” State v. Hubbard,
       2020-Ohio-856, 146 N.E.3d 593, ¶ 32 (12th Dist.), quoting Ferguson,
       120 Ohio St.3d 7, 2008-Ohio-4824, 896 N.E.2d 110, at ¶ 34.

Beard at ¶ 42, 49. Any “punishment” under Sierah’s Law flows from an offender’s

failure to comply with that law, resulting in a new offense, not from the offender’s

commission of the violent offense giving rise to the offender’s VOD duties. Beard at

¶ 42 (“A violent offender will only be subjected to punishment under Sierah’s Law if

he or she fails to enroll in the database, re-enroll in the database, or notify the sheriff

of a change of address.”); R.C. 2903.43(I)(2).       Accordingly, the VOD enrollment

requirements are not a second “punishment” and do not violate the Double
Jeopardy Clauses of the Fifth Amendment of the United States Constitution or

Article I, Section 10 of the Ohio Constitution. See Williams at 528 (concluding that

“[b]ecause Cook[, 83 Ohio St.3d 404, 700 N.E.2d 570,] held that R.C. Chapter 2950

was neither ‘criminal,’ nor a statute that inflicts punishment,” it necessarily did not

violate the Double Jeopardy Clauses of the United States and Ohio Constitutions).

               Separation of Powers

               Finally, Brown asserts that Sierah’s Law is unconstitutional because

it violates the separation-of-powers doctrine.

               Separation of powers “represents the constitutional diffusion of

power within our tripartite government.” Norwood v. Horney, 110 Ohio St.3d 353,

2006-Ohio-3799, 853 N.E.2d 1115, ¶ 114. Although the Ohio Constitution does not

contain explicit language establishing the separation of powers, the doctrine is

“implicitly embedded in the entire framework of those sections of the Ohio

Constitution that define the substance and scope of powers granted to the three

branches of state government.” S. Euclid v. Jemison, 28 Ohio St.3d 157, 158-159,

503 N.E.2d 136 (1986); see also State v. Sterling, 113 Ohio St.3d 255, 2007-Ohio-

1790, 864 N.E.2d 630, ¶ 22.

               The “essential principle” underlying the separation of powers is that

“powers properly belonging to one of the departments ought not to be directly and

completely administered by either of the other departments, and further that none

of them ought to possess directly or indirectly an overruling influence over the

others.” State ex rel. Bryant v. Akron Metro. Park Dist. of Summit Cty., 120 Ohio
St. 464, 473, 166 N.E. 407 (1929). “But the doctrine also recognizes that our

government is composed of equal branches that must work collectively toward a

common cause. And in doing so, the Constitution permits each branch to have some

influence over the other branches in the development of the law.” State v. Bodyke,

126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753, ¶ 48 (O’Connor, J., lead

opinion).

              As the Ohio Supreme Court explained further in State v. Thompson,

92 Ohio St.3d 584, 586, 752 N.E.2d 276 (2001):

              The separation-of-powers doctrine implicitly arises from our
      tripartite democratic form of government and recognizes that the
      executive, legislative, and judicial branches of our government have
      their own unique powers and duties that are separate and apart from
      the others. * * * The purpose of the separation-of-powers doctrine is to
      create a system of checks and balances so that each branch maintains
      its integrity and independence. * * *

             Under our Constitution, the General Assembly is vested with the
      power to make laws. Section 1, Article II, Ohio Constitution. * * * The
      Ohio Constitution prevents the General Assembly from exercising “any
      judicial power, not herein expressly conferred.” Section 32, Article II,
      Ohio Constitution.

             Conversely, courts “possess all powers necessary to secure and
      safeguard the free and untrammeled exercise of their judicial functions
      and cannot be directed, controlled or impeded therein by other
      branches of the government.” State ex rel. Johnston v. Taulbee (1981),
      66 Ohio St.2d 417, 20 Ohio Op.3d 361, 423 N.E.2d 80, paragraph two
      of the syllabus[.] * * * “It is indisputable that it is a judicial function to
      hear and determine a controversy between adverse parties, to ascertain
      the facts, and, applying the law to the facts, to render a final judgment.”
      Fairview v. Giffee (1905), 73 Ohio St. 183, 190, 76 N.E. 865, 867.

              Relying solely on the Ohio Supreme Court’s decision in Bodyke, 126

Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753, Brown argues that, as applied to
offenders like him who were sentenced before the law’s effective date, Sierah’s Law

violates the separation-of-powers doctrine because it “takes a valid final judgment”

— in which an offender was sentenced to a prison term followed by postrelease

control with no additional postrelease reporting requirements — and “reopens that

judgment retroactively to require the various burdens imposed by the VOD * * *

scheme.”

               In Bodyke, the Ohio Supreme Court held that provisions of the Adam

Walsh Act, R.C. 2950.031 and 2950.032, that required the attorney general to

reclassify sex offenders “whose classifications ha[d] already been adjudicated by a

court [under Megan’s Law or its precursor] and made the subject of a final order”

violated the separation-of-powers doctrine. Id. at ¶ 55, 60-61 and paragraphs two

and three of the syllabus.

               In that case, Bodyke was sentenced in December 1999 to two years in

prison after pleading no contest to one count of breaking and entering and one count

of sexual battery. Id. at ¶ 29. Applying the version of R.C. 2950.01 that was then in

effect, the trial court adjudicated Bodyke to be a sexually oriented offender, the

lowest level of offender under Megan’s Law. Id. As a sexually oriented offender,

Bodyke was required to register with the county sheriff every year for ten years but

was not subject to community-notification provisions. Id.

               In 2007, the General Assembly enacted the Adam Walsh Act, which

repealed Megan’s Law effective January 1, 2008 and replaced it with new standards

for sex-offender classification and registration that divided sex offenders into “tiers”
— Tier I, Tier II, or Tier III sex offenders (or child-victim offenders) — based solely

on the offender’s offense. Offenders who had registered before December 1, 2007

were to be reclassified according to the new statutes.          Id. at ¶ 20-22.    The

reclassification process was to be administered by the attorney general with no

involvement by any court. Id.

               In November 2007 — eight years after Bodyke’s no contest pleas and

nearly five years after he was released from prison — the attorney general, acting

pursuant to the reclassification provisions in the Adam Walsh Act, notified Bodyke

that he would be reclassified. Id. at ¶ 30. Bodyke was reclassified a Tier III offender,

which required him to personally register with the local sheriff every 90 days for the

duration of his life. In addition, Bodyke was subject to community-notification

provisions. Id.

               The Ohio Supreme Court held that the reclassification provisions

violated the separation-of-powers doctrine because they (1) “impermissibly

instruct[ed] the executive branch to review past decisions of the judicial branch” and

(2) “interfere[d] with the judicial power by requiring the reopening of final

judgments.” Id. at ¶ 55, 60-61, 67 and paragraphs two and three of the syllabus. The

court severed R.C. 2950.031 and 2950.032 and reinstated the classifications and

registration orders previously imposed. Id. at ¶ 66.

               The situation in Bodyke is not the situation here. Sierah’s Law does

not involve the reclassification of offenders who were previously classified by judges.

It does not vest the executive branch with authority to review judicial decisions. It
does not direct another branch of government to alter prior adjudications by the

judiciary or otherwise “interfere” with the judiciary’s exercise of judicial power.

               Under Sierah’s Law, no other branch is required to make any factual

or legal determinations or perform any other functions reserved for the judiciary.

Under Sierah’s Law, all persons convicted of certain specified violent offenses on or

after the law’s effective date and all persons serving a term of confinement for such

an offense on the law’s effective date are classified as “violent offenders.” R.C.

2903.41(A). A “violent offender” who was the principal offender in the commission

of the offense is automatically subject to the VOD duties set forth in the VOD

statutes. See R.C. 2903.42(A)(4) (“If a violent offender does not file a motion under

division (A)(2)(a) or (b) of this section, the violent offender shall be required to

enroll in the violent offender database with respect to the offense that classifies the

person a violent offender and shall have all VOD duties with respect to that offense

for ten years after the offender initially enrolls in the database.”). Although not

applicable in this case — given that Brown does not dispute that he was the principal

offender in the commission of the offense at issue — where a violent offender seeks

to rebut the presumption that he or she is required to enroll in the VOD by proving

that he or she was not the principal offender, the sentencing court holds a hearing

on the issue and decides whether the violent offender is required to enroll in the

VOD. See R.C. 2903.42(A)(4).

               The VOD duties established under Sierah’s Law are not part of an

offender’s sentence. Nothing in the VOD statutes “reopens,” revises or otherwise
modifies Brown’s final judgment of conviction. Accordingly, Brown has not shown

that Sierah’s Law violates the separation-of-powers doctrine.

              Because the VOD enrollment requirements are mandatory for violent

offenders, such as Brown, who are principal offenders and because Brown has not

established beyond a reasonable doubt that Sierah’s Law is unconstitutional, the

trial court erred in granting Brown’s motion to vacate his VOD enrollment

requirements. The state’s assignment of error is sustained.

              Judgment reversed.

      It is ordered that appellant recover from appellee the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


__________________________________
EILEEN A. GALLAGHER, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
LISA B. FORBES, J., CONCUR